DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 3/08/2021, wherein claims 1-13 and 16-30 are cancelled and claims 14-15 and 31-41 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 and 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites a 1,1-disubstituted-1-methylidene and then changes it to 1,1-disubstituted-1-alkene, rendering the claim confusing. For the same reason, the 1,1-disubstituted-1-alkene in claims 15, 33 and 36 lacks an antecedent basis. Additionally, the polymerization composition in claim 33 lacks an antecedent basis and the tetramethylquanidine in claim 37 is not known. Perhaps it is a typographical error of tetramethylguanidine? The other claims are indefinite by virtue of their dependency on the indefinite claim 14.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 14-15, 31-33, 36, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,750,298 B1 to Bru-Magniez et al. for the reasons set forth in the last Office action. It is to be reiterated that since the reference teaches the attainment of the PEG-grafted poly(methylidene malonate) by either (1) grafting a monoether-PEG to a pre-polymerized methylidene malonate (example 5) or (2) converting the monoether-PEG into a macromonomer such as PEG-monomethacrylate and then copolymerizing the macromonomer with a methylidene malonate (example 6), it would have been obvious to a person having ordinary skill in the art to obtain the same PEG-grafted polymer by the second route in which the macromonomer is obtained by reacting the monoether-PEG with a methylidene malonate and then polymerizing this macromonomer either alone or with an unmodified methylidene malonate. One of ordinary skill in the art would have expected the modification to produce the same result because examples 5 and 6 already show that whether the water-soluble PEG is grafted to a polymer of methylidene malonate before or after the polymerization of the methylidene malonate is equally acceptable and possible. 
It is further noted that the prior art water-soluble PEG reads on the polyalkoxide of claim 40 and the PEG of claim 41. Further, as evidenced in example 6, the prior art polymerizable composition can include an unmodified methylidene malonate in addition to the macromonomer, i.e., PEG-monomethacrylate or PEG-mono(methylidene malonate). This renders claim 33 obvious. Regarding claim 36, the prior art polymerizable composition does include a catalyst for the polymerization of the carbon-carbon double bonds (see example 6). 
Allowable Subject Matter
s 34-35 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The features of claim 34 are not obvious over Bru-Magniez et al., which represents the closest prior art of record, because Bru-Magniez’s objective is to use the PEG-grafted poly(methylidene malonate) as a surfactant, and a crosslinked polymer is not expected to behave as a surfactant. Bru-Magniez et al. fails to teach the tetramethylguinidine of claim 37 and the transesterification catalyst of claim 38. The presence of a transesterification catalyst in a composition to be subjected to a vinyl-type polymerization is not obvious.
Response to Arguments
Applicant's arguments filed 3/08/2021 have been fully considered but they are not persuasive. First, applicant alleges that the examiner “ignores effects such as steric hindrance when transesterifying onto the backbone of a polymer.” This is mere allegation. Pre-polymerization and post-polymerization transesterifications are shown by Bru-Magniez in examples 6 and 5, respectively. Second, applicant alleges that “the polymer that results from these Examples have fundamentally different structures than those arising from the polymerization of the polymerizable composition of claim 14.” Again, this is mere allegation. The polymer obtained by polymerizing the polymerizable composition of claim 14 would be identical to the grafted copolymer of example 5. It is to be emphasized that the claim rejection is not based on proving that polymer obtained by polymerizing the polymerizable composition of claim 14 would be identical to the grafted .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762